DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The 35 U.S.C. 112(b) rejection of claim 8 of record in the previous Office Action mailed on 12/18/2020 has been withdrawn due to the Applicant’s amendment filed on 3/8/2021.
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 6 and 8 as anticipated by Aigner of record in the previous Office Action mailed on 12/18/2020 has been withdrawn due to the Applicant’s amendment filed on 3/8/2021.
The 35 U.S.C. 102(a)(1) rejection of claims 1, 2 and 6-8 as anticipated by CN108481492A of record in the previous Office Action mailed on 12/18/2020 has been withdrawn due to the Applicant’s amendment filed on 3/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groher et al. (DE102016107789) [hereinafter Groher].
Groher discloses a veneer panel (Figs. 1a, 1b and 2-6), comprising a face layer formed from a carbon fiber sheet (layer 12/12a; paragraph [0047]), a backing layer (carrier 11; claims 8 and 9), and a thermoset dry film adhesive (adhesive layer 16 or layer 17; paragraphs [0015] and [0019]) located between the face layer and the backing layer and attaching the face layer to the backing layer, wherein a backing thickness of the backing layer is at least twice as large as a combined thickness of the face layer and the thermoset dry film adhesive together, since the backing layer has a two-layer or multi-layer structure (Figs. 3-6, carrier 11; paragraph [0021]).

Regarding claim 2, Groher teaches the carbon fiber sheet is untreated (paragraph [0010]).
Regarding claim 8, the limitation “is configured to be coupled to an aviation honeycomb layer” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Groher clearly teaches all the structural limitations of the claimed veneer panel. Accordingly, the veneer panel of Groher is capable of performing the intended use recited in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aigner (EP 2522503).
Regarding claim 1, Aigner discloses a veneer panel (Figs. 1 and 3), comprising a face layer formed from a carbon fiber sheet (cover layer 10 or 11; paragraph [0076]), a backing layer (layer 12 or 13; paragraph [0049]; claim 15), and a thermoset dry film adhesive (adhesive layer 30; claim 18) located between the face layer and the backing layer and attaching the face layer to the backing layer.
Aigner fails to teach a backing thickness of the backing layer is at least twice as large as a combined thickness of the face layer and the thermoset dry film adhesive together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the backing layer in Aigner to be at least twice as large as a combined thickness of the face layer and the thermoset dry film adhesive together, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious.  MPEP 2144.04.
Furthermore, the limitation “wherein the veneer panel is configured for use in an aircraft interior” recites a recitation of the intended use of the claimed invention. It has been held that a 
Regarding claim 2, Aigner discloses the carbon fiber sheet being untreated (paragraph [0039]).
Regarding claims 4 and 5, Aigner discloses the backing layer being treated by submerging the backing layer into a water-based fire retardant (claim 15). However, Aigner fails to disclose the backing layer including at least two plies of a wood material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer in Aigner to include two or more plies of wood material, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI) (B).
	Regarding claim 6, Aigner discloses the face (cover) layer having a thickness around 1mm, which is between 0.127 mm and 1.27 mm (paragraph [0032]).
Regarding claim 8, the limitation “is configured to be coupled to an aviation honeycomb layer” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended .

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108481492A.
Regarding claim 1, CN108481492 discloses a veneer panel (Fig. 3), comprising a face layer formed from a carbon fiber sheet (fiber layer 5), a backing layer (layer 1), and a thermoset dry film adhesive (adhesive layer 3) located between the face layer and the backing layer and attaching the face layer to the backing layer (paragraph [0054]).
CN108481492 fails to teach a backing thickness of the backing layer is at least twice as large as a combined thickness of the face layer and the thermoset dry film adhesive together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the backing layer in CN108481492 to be at least twice as large as a combined thickness of the face layer and the thermoset dry film adhesive together, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious.  MPEP 2144.04.

Regarding claim 2, CN108481492 discloses the carbon fiber sheet being untreated (Fig. 3; paragraph [0054]).
Regarding claim 4, CN108481492 fails to disclose the backing layer including at least two plies of a wood material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer in CN108481492 to include two or more plies of wood material, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI) (B).
Regarding claim 6, CN108481492 discloses the face layer having a thickness between 0.127 mm and 1.27 mm (Table 1; claim 9).
	Regarding claim 7, CN108481492 discloses the adhesive layer having a thickness between 0.0254 mm and 0.254 mm (Table 1; paragraph [0054]).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aigner in view of Pyun et al. (US 2018/0022967) [hereinafter Pyun].
Aigner discloses the adhesive being a flame retardant adhesive. However, Aigner fails to specifically teach the adhesive being a flame retardant, B-staged modified acrylic adhesive. 
Pyun teaches that it is well known in the flame retardant adhesive art to have a flame retardant adhesive including a B-staged modified acrylic adhesive for the purpose of providing an adhesive offering flame resistant properties and maintaining functional adhesive performance without the risk of the flame retardant leaching out (paragraphs [0007-0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flame retardant adhesive in Aigner to be a flame retardant, B-staged modified acrylic adhesive as taught by Pyun in order to provide an .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN108481492 in view of Pyun et al. (US 2018/0022967) [hereinafter Pyun].
CN108481492 discloses the adhesive being a flame retardant adhesive. However, CN108481492 fails to specifically teach the adhesive being a flame retardant, B-staged modified acrylic adhesive. 
Pyun teaches that it is well known in the flame retardant adhesive art to have a flame retardant adhesive including a B-staged modified acrylic adhesive for the purpose of providing an adhesive offering flame resistant properties and maintaining functional adhesive performance without the risk of the flame retardant leaching out (paragraphs [0007-0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fireproof adhesive in CN108481492 to be a flame retardant, B-staged modified acrylic adhesive as taught by Pyun in order to provide an adhesive offering flame resistant properties and that maintains functional adhesive performance without the risk of the flame retardant leaching out.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN108481492 in view of Aigner.
CN108481492 fails to teach the backing veneer layer being submerged into a water-based fire retardant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have submerged the veneer backing layer in CN108481492 into a water-based fire retardant as suggested by Aigner in order to provide a veneer panel with good non-flammability.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aigner in view of CN108481492.
Aigner fails to specifically teach the thermoset dry film adhesive having an adhesive thickness between 0.0254 mm and 0.254 mm. 
CN108481492 teaches a veneer panel including a thermoset adhesive layer having a thickness between 0.0254 mm and 0.254 mm (claim 9) for the purpose of adhering a carbon fiber sheet to a veneer layer and provide good fire-resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the adhesive layer in Aigner to be between 0.0254 mm and 0.254 mm as suggested by CN108481492 in order to adhere the carbon fiber sheet to the veneer layer and provide good mechanical connection therebetween and provide good fire-resistance.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new grounds of rejection which are shown above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781